NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                           NOV 18 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,              )     No. 08-30419
                                       )
      Plaintiff – Appellee,            )     D.C. No. 4:07-CR-00013-RRB
                                       )
      v.                               )     MEMORANDUM*
                                       )
CHRISTOPHER N. SMITH,                  )
                                       )
      Defendant – Appellant.           )
                                       )

                  Appeal from the United States District Court
                            for the District of Alaska
                Ralph R. Beistline, Chief District Judge, Presiding

                          Submitted November 3, 2009**
                              Seattle, Washington

Before:      FERNANDEZ, KLEINFELD, and CLIFTON, Circuit Judges.

      Christopher Neil Smith appeals his conviction for conspiracy and possession

with intent to distribute methamphetamine. 21 U.S.C. §§ 841, 846. We affirm.

      Smith asserts that his rights under the Fourth Amendment to the United

      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
States Constitution were violated when a package in the mail was inspected and

searched. We disagree. There was no delay of delivery beyond the guaranteed

delivery time,1 and there is no privacy interest in the writing on the outside of a

package2 or in the smells it exudes.3 Moreover, probable cause existed before the

package was opened pursuant to a warrant,4 and the failure of the affidavit in

support of the warrant to mention an informant’s tip, which helped lead to scrutiny

of the outside of the package, was not a misrepresentation. In fact, it was not

relevant5 because that minim fact would support rather than detract from the

grounds for the warrant.6 The district court did not err.

      AFFIRMED.




      1
       See United States v. Jefferson, 566 F.3d 928, 933–35 (9th Cir. 2009);
United States v. Quoc Viet Hoang, 486 F.3d 1156, 1162 (9th Cir. 2007).
      2
          See Jefferson, 566 F.3d at 933.
      3
      See id.; see also Illinois v. Caballes, 543 U.S. 405, 408–410, 125 S. Ct. 834,
837–38, 160 L. Ed. 2d 842 (2005).
      4
          See Quoc Viet Hoang, 486 F.3d at 1158, 1162.
      5
       See United States v. Johns, 948 F.2d 599, 606–07 (9th Cir. 1991); see also
United States v. Elliott, 322 F.3d 710, 714–15 (9th Cir. 2003).
      6
          See Johns, 948 F.2d at 607.

                                            2